

116 S769 IS: Making Access Records Available to Lead American Government Openness Act
U.S. Senate
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 769IN THE SENATE OF THE UNITED STATESMarch 13, 2019Mr. Udall (for himself, Mr. Whitehouse, Mr. Carper, Mr. Heinrich, Mr. Reed, Mr. Wyden, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the disclosure of certain visitor access records.
	
 1.Short titleThis Act may be cited as the Making Access Records Available to Lead American Government Openness Act or the MAR-A-LAGO Act. 2.Improving access to influential visitor access records (a)DefinitionsIn this section:
 (1)Covered locationThe term covered location means— (A)the White House;
 (B)the residence of the Vice President; and (C)any other location at which the President or the Vice President regularly conducts official business.
 (2)Covered recordsThe term covered records means information relating to a visit at a covered location, which shall include— (A)the name of each visitor at the covered location;
 (B)the name of each individual with whom each visitor described in subparagraph (A) met at the covered location; and
 (C)the purpose of the visit. (b)RequirementExcept as provided in subsection (c), not later than 30 days after the date of enactment of this Act, the President shall establish, and update every 90 days, a publicly available database that contains covered records for the preceding 90-day period.
			(c)Exceptions
 (1)In generalThe President shall not include in the database established under subsection (b) any covered record—
 (A)the posting of which would implicate personal privacy or law enforcement concerns or threaten national security; or
 (B)relating to a purely personal guest at a covered location. (2)Sensitive meetingsWith respect to a particularly sensitive meeting at a covered location, the President shall—
 (A)include the number of visitors at the covered location in the database established under subsection (b); and
 (B)post the applicable covered records in the database established under subsection (b) when the President determines that release of the covered records is no longer sensitive.